Case 1:18-cr-00420-ALC Document 668 Filed 02/05/21 Page 1of1

 

EE ENT ELECTRONICALLY
UNITED STATES DISTRICT COURT | FILED
SOUTHERN DISTRICT OF NEW YORK | DOCH ____.—__{,-
x DATE FILED: sup: 2-5-2)
United States of America,
ORDER

18-CR-420 (ALC)
-against-

Jose Hernandez,

xX
ANDREW L. CARTER, JR., United States District Judge:

The Sentencing scheduled for February 11, 2021 is adjourned to May 7, 2021 at
2:00 p.m.

SO ORDERED.

Dated: New York, New York

— (Andre WA (Qa

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 
